TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 17, 2016



                                      NO. 03-16-00015-CV


                   Fifteen-Thousand One-Hundred Ninety-Six Dollars and
                   Forty-One Cents in United States Currency, Appellant
                                            v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 7, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. Appellee shall pay all costs related to this appeal,

both in this Court and in the court below.